DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-14 are rejected under 35 U.S.C. 102(a1) as being anticipated by Sasaki et al. (US 2007/0252465).
	Regarding claim 1, Sasaki et al. discloses:
An arrangement of an outer rotor electric machine (abstract) for reducing eddy current losses of the outer rotor electric machine (para 12), 
said electric machine comprising a rotatably arranged rotor (13, Fig 1)  and a stator (16, para 32) said rotor comprising an outer rotor portion (11p) surrounding said stator or part of said stator and a wheel like end wall portion (11), 
one end of said stator (16) being arranged to face said end wall portion (11), wherein a plurality of openings  (11r) are distributed on said end wall portion so as to reduce appearance of eddy currents associated with said end wall portion during operation of said electric machine (paras 15,33,34).

Regarding claim 2/1, Sasaki et al. discloses wherein said openings (11r) are distributed circumferentially of said end wall portion (11).

Regarding claim 3/1, Sasaki et al. discloses, wherein said openings (11r) are obtained by a number of radially running spokes (by 12) distributed around said end wall portion (11).

Regarding claim 4/1, Sasaki et al. discloses wherein said openings (11r) are slots running radially on said flywheel portion (11p, para 28).

Regarding claim 5/1, Sasaki et al. discloses wherein said openings (11r) have a circular sector configuration.

Regarding claim 6/5, Sasaki et al. discloses wherein said circular sector configuration of said plurality of openings (11r) have rounded corners (by 11p).

Regarding claim 7/1, Sasaki et al. discloses wherein said radially running spokes (by 12) distributed around said end wall portion (11) comprise a sloped radially running surface (by 11p) creating a portion with an increased distance to said rotor.

Regarding claim 8/1, Sasaki et al. discloses wherein said end wall portion (11) constitutes a flywheel portion (para 28).

Regarding claim 9/1, Sasaki et al. discloses wherein said electric machine is a flywheel electric machine (para 28).

Regarding claim 10/1, Sasaki et al. discloses wherein said electric machine comprises a housing configuration comprising a stator support portion for supporting said stator (para 4).

Regarding claim 11/8, Sasaki et al. discloses wherein said electric machine is associated with a combustion engine for driving said rotor (paras 3-4), said flywheel portion of said rotor constituting a flywheel for said combustion engine (para 28).

Regarding claim 12/1, Sasaki et al. discloses an outer rotor electric machine comprising an arrangement according to claim 1 (abstract).

Regarding claim 13/1, Sasaki et al. discloses a platform comprising an outer rotor electric machine according to claim 12 (para 4).

Regarding claim 14/13, Sasaki et al. discloses the platform according to claim 13, comprising a vehicle (para 4).
Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. Applicants argue that Sasaki et al. fails to teach “said stator being arranged to face said end wall portion” and “a plurality of openings are distributed on said end wall portion as to reduce appearance of eddy currents associated with said end wall portion during operation of said electric machine”. Examiner disagrees, since as shown below in illustration, Sasaki et al. do teach the currently claimed features. Examiner encourages Applicants to consider adding further structural distinguishing features to overcome current art of record.

    PNG
    media_image1.png
    855
    755
    media_image1.png
    Greyscale

Applicants further argue that their end wall 14b faces stator 20. This appears incorrect since Applicant’s stator in Fig 2 faces the openings O1 instead. At best, the stator end winding 22a appear to be facing a corner of end of wall 14 by numeral 14a. 
Regarding Applicants argument that the end wall portion is a non-active part – is not persuasive, since Applicant argues limitations not represented in claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834

/NAISHADH N DESAI/Primary Examiner, Art Unit 2834